Bissell, J.,
delivered the opinion of the court.
This case pertains to another part of the same section of land involved in the preceding suit of The Farmers High Line Canal and Reservoir Company v. The People ex rel. Standart, ante, p. 246, and is an attempt to enforce, on behalf of McPhee & McGinnity, a water right acquired, if at all, under and by virtue of the Bomberger contract, which is set out at length and referred to in that opinion. This case and the preceding one were tried together, and by stipulation and under the order of the court the evidence taken was applied to both. On the conclusion of the testimony, the court entered a like judgment in this case, and decreed the petitioner entitled to the amount of water which he claimed under that contract.
*261For the reasons expressed in the foregoing opinion, we conclude the petitioner was not entitled to his writ, or to the judgment which he obtained, which must therefore be reversed.

Reversed.